Citation Nr: 0802074	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969, and from December 1970 to December 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Jurisdiction over the case was later 
transferred to the RO in Pittsburgh, Pennsylvania.

While this appeal was pending, through an April 2005 rating 
decision, the Pittsburgh RO granted then pending claims for 
service connection for residuals of prostate cancer, and 
major depression.  The veteran did not contest the initial 
rating or effective date assigned for the above disorders, 
and thus these claims have been resolved.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

In August 2005, the veteran submitted additional evidence 
(consisting of statements from two private physicians), along 
with a waiver of the right to RO initial consideration of the 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran          if further action is 
required.


REMAND

Following a June 2003 VA general examination the veteran was 
diagnosed with a grade 1 spondylolisthesis with spondylolysis 
L5-S1, associated with slight lumbar degenerative changes, 
resulting in a persistent, slight limitation of motion and 
function.  The examination report did not address the 
etiology of the disorder.

A statement obtained in July 2005 from M. Dalton, an 
osteopath treating the veteran at a military medical 
facility, indicated that his actual condition appeared much 
more than "slight" and sometimes involved severe pain 
causing him to be on bedrest or unable to walk.  Dr. Dalton 
noted the rationale for denying the appellant's claim was 
that the medical evidence failed to show that a disability 
was clinically diagnosed in service.  Dr. Dalton countered 
that many in-service physicians would simply list the symptom 
of back pain without stating an etiology, or attempting a 
diagnosis.  Dr. Dalton considered the appellant's symptoms 
identical to ones present while on active duty, and the 
recent diagnosis found of spondylolisthesis/spondylolysis 
since the only diagnosis obtained, demonstrated  this was the 
etiology the entire time (including on active duty).               

The record of treatment in service establishes that the 
veteran initially reported having had low back discomfort on 
evaluation in July 1980, with the assessment provided of 
thoracic back pain.  Then in March 1982, the impression was 
postural back pain, thoracic and lumbar.  In October 1984, a 
further episode of back pain was documented, ruling out 
herniated nucleus pulposis.  The report of the veteran's 
retirement physical (though undated, presumably completed in 
1988) was absent mention of relevant symptoms, 
notwithstanding the appellant's report of a history of 
recurrent back pain.

The July 2005 osteopath's opinion discussed above while 
supportive of the claim, does not indicate whether he 
considered the objective treatment history outside of the 
veteran's self-reported statement.  As this medical history 
generally was limited to the assessment of thoracic and 
lumbar pain, without disc involvement, these records do not 
clearly substantiate a finding that the appellant's current 
symptoms are identical to those demonstrated in service.  See 
e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (opinions 
relating a current disability to service should be based on 
an accurate factual premise, so as to have probative value).  
Also, as a chronic back disorder was not diagnosed in 
service, review of the post-service medical history is 
relevant to whether there has been continuity of 
symptomatology from service to the present, in the absence 
otherwise of determinative evidence on the question of 
causation.  See 38 C.F.R. § 3.303(b).  Thus, a more 
comprehensive VA examination which takes into account the 
documented medical history is           in order, including 
consideration of the aforementioned evidence already of 
record.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.	The RO should then contact the veteran 
and request that he identify any 
additional health care providers, non-VA 
and VA, that have treated him for a low 
back disability since separation from 
service.  Based upon his response, the RO 
should attempt to obtain relevant records 
from any identified treatment sources not 
previously contacted.

If the request for records from any of 
these sources is unsuccessful, make all 
reasonable follow-up attempts.  If it is 
determined these records cannot be 
obtained or that further efforts to obtain 
them would clearly be futile, notify the 
veteran of this in accordance with 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).

3.	Upon completion of the requested 
development, the RO should schedule the 
veteran for an orthopedic examination 
pertaining to his claimed low back 
disability. The claims folder must be made 
available for the examiner to review.  Any 
tests deemed necessary should be 
accomplished.  The VA examiner is to 
provide a comprehensive diagnosis of the 
current disabilities affecting the low 
back, previously diagnosed as grade 1 
spondylolisthesis with spondylolysis at 
L5-S1.  Following the examination, the 
physician must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that this disorder is 
causally related to his military service, 
including based on the objective record of 
the relevant symptoms documented therein.  
In offering this determination, it is 
requested that the examiner address the 
July 2005 osteopath's statement concerning 
the likely etiology of a back disorder.  A 
complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.

4.	The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner,   the RO must implement corrective 
procedures at once.

5.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a low back disability.  If 
the benefit is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

